Case: 1:17-cv-07052 Document #: 46-5 Filed: 04/02/20 Page 1 of 6 PageID #:187




                      EXHIBIT 5
   Case: 1:17-cv-07052 Document #: 46-5 Filed: 04/02/20 Page 2 of 6 PageID #:188




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                  )
UNITED STATES SECURITIES AND                      )
EXCHANGE COMMISSION,                              )
                                                  )
                      Plaintiff,                  )
                                                  )
       v.                                         )   Civil Action No. 1:17-cv-7052
                                                  )
ACCELERA INNOVATIONS, INC.,                       )   Hon. Virginia M. Kendall
SYNERGISTIC HOLDINGS, LLC, and                    )
GEOFFREY J. THOMPSON,                             )
                                                  )
                      Defendants.                 )

      FINAL JUDGMENT AS TO DEFENDANT SYNERGISTIC HOLDINGS, LLC

       The Securities and Exchange Commission, having filed a Complaint, and Defendant

Synergistic Holdings, LLC, having entered an appearance; consented to the Court’s jurisdiction

over Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph V); waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment:

                                                 I.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Sections 5(a) and (c) of the Securities Act

[15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus



                                                 1
   Case: 1:17-cv-07052 Document #: 46-5 Filed: 04/02/20 Page 3 of 6 PageID #:189




               or otherwise; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is prohibited, for five years following the date of entry of this Final Judgment, from participating

in an offering of penny stock, including engaging in activities with a broker, dealer, or issuer for

purposes of issuing, trading, or inducing or attempting to induce the purchase or sale of any

penny stock. A penny stock is any equity security that has a price of less than five dollars,

except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. § 240.3a51-1].

                                                 III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is, jointly and severally with Defendant Geoffrey J. Thompson, liable for disgorgement of



                                                  2
   Case: 1:17-cv-07052 Document #: 46-5 Filed: 04/02/20 Page 4 of 6 PageID #:190




$350,000, representing profits gained as a result of the conduct alleged in the Complaint,

together with prejudgment interest thereon in the amount of $74,849.97, for a total of

$424,849.97. Defendants shall satisfy this obligation by paying $424,849.97 to the Securities

and Exchange Commission pursuant to the terms of the payment schedule set forth in paragraph

IV below.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Synergistic Holdings, LLC as a defendant in this action; and specifying that payment

is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund


                                                  3
   Case: 1:17-cv-07052 Document #: 46-5 Filed: 04/02/20 Page 5 of 6 PageID #:191




will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                               IV.

        Jointly and severally, Defendants Geoffrey J. Thompson and Synergistic Holdings, LLC

shall pay the total of disgorgement and prejudgment interest of $424,849.97 in 4 installments to

the Commission according to the following schedule: (1) $100,000.00, within 30 days of entry

of this Final Judgment; (2) $108,283.32, within 120 days of entry of this Final Judgment; (3)

$108,283.32, within 240 days of entry of this Final Judgment; and (4) the remaining

$108,283.33, within 360 days of entry of this Final Judgment. Payments shall be deemed made

on the date they are received by the Commission and shall be applied first to post judgment

interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 30 days of

the entry of Final Judgment. Prior to making the final payment set forth herein, Defendant

Synergistic Holdings, LLC shall contact the staff of the Commission for the amount due for the

final payment.

           If any payment due under this Final Judgment is not made by the date agreed and/or

in the amount agreed according to the schedule set forth above, all outstanding payments under

this Final Judgment, including post-judgment interest, minus any payments made, shall become

due and payable immediately at the discretion of the staff of the Commission without further

application to the Court.



                                                4
   Case: 1:17-cv-07052 Document #: 46-5 Filed: 04/02/20 Page 6 of 6 PageID #:192




                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




Dated: ______________, _____

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 5
